DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	1-2, 4, 8-9, and 12-27 are pending. Claims 16 and 22-26 were amended in the Reply filed 5/18/2021.  Claims 1-2, 4, 8-9, 12-15, 17-18, 20-21, and 27 remain withdrawn.  Claims 16, 19, and 22-26 are presently considered.

Election/Restrictions
Applicant's election with traverse of Group II (original claims 16-19), and the species of SEQ ID NO: 72 in the reply filed on 8/5/2019 is acknowledged.  The traversal was previously considered but deemed not persuasive for reasons of record; the requirement was previously deemed proper and made FINAL.
Claims 1-2, 4, 8-9, 12-14, 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2019.
Per MPEP § 803.02, the originally elected subgenera of SEQ ID NO: 72 (identified as reading upon original claims 16-19), having the sequence 
HXEGTFTSDLXKQLEEEAVRLFIEWLKNGGPSSGAPPPS (SEQ ID NO: 72),
see SEQ ID NO: 72 at <220> to <223>; wherein each “X” represents two, nonconsecutive urea residues) was previously deemed free of the prior art for reasons of record.
Per MPEP § 803.02, because the originally elected species was deemed free of the prior art, examination proceeded to the nonconsecutively-modified, non-elected species of YGuGFLu-NH2, which was subsequently deemed anticipated by the prior art applied in the Action mailed 12/19/2019.  In the Reply filed 3/19/20020, claim 16 was amended to exclude the non-elected species of YGuGFLu-NH2.  MPEP § 803.02 states that 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final ….
Accordingly, claim 16 was been examined again and examination was extended to the non-elected subgenus of modified forms of GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR-NH2).  Notably,  GLP-1(7-36)amide does not comprise instant SEQ ID NOs: 1, 9-11, 14, 16, 66, 71, 72, 73, 75, or 76 and therefore the non-elected species does not read upon claims 15, 17-18, or 27, and is presumed not to be an obvious variant thereof absent evidence to the contrary. 
Claims 15, 17-18, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2019 (see MPEP § 803.02).

Accordingly, claims 16, 19, and 22-26 are presently considered with respect to a modified form of GLP-1 agonist of GLP-1(7-36)amide rendered obvious in view of the prior art as set forth below.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
	Claim 16 is representative of the pending claim scope.  As amended in the Reply filed 5/18/2021, amended claim 16 now recites:
16. (Currently Amended) A peptide-oligourea compound or foldamer produced according to the method:
providing a parent peptide or peptidomimetic sequence of a class B G-protein coupled receptor (GPCR) ligand or derivative thereof; and
substituting a plurality of amino acids of the parent peptide or peptidomimetic sequence
the plurality of amino acids of the parent peptide or peptidomimetic that are substituted (a) are each individually substituted by a residue selected from an aminourea. a thiourea, and a guanidine, (b) are located between the N-terminal amino acid and C-terminal amino acid, and (c) include a replacement of at least one additional residue in the parent peptide or peptidomimetic that is non-consecutive with the other replaced residues

-oligourea or foldamer relative to the parent peptide or peptidomimetic. wherein the biological activity is selected from the group consisting of therapeutic effect, stability toward enzymatic, stability, solubility, clearance, affinity for the class B GPCR that interacts with the parent peptide or peptidomimetic, and combinations thereof.
Applicable claim interpretations are discussed below.
Product-by-process language: Independent claims 16 is currently under examination and is directed to products, not methods.  However, claim 16 was amended in the Reply filed 8/5/2019 to include product-by-process language, and such language persists in the most recent amendment.  MPEP § 2113 states that 
“even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Furthermore, 
"[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." 
Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  
Therefore, although the structure implied by the product-by-process steps have been fully considered, the determination of patentability is based upon the claimed product itself rather than the unclaimed process (see also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 see, e.g., Rejections under 35 USC § 112(b), below).
	“Peptide-oligourea compound” and “Foldamer” are understood to refer to structures having “a natural or alpha amino acid (poly)peptide having at least one urea amino acid substitution” that “has enhanced or improved properties relative to the parental or cognate ‘natural’ peptide” (see, e.g., Spec. filed 4/19/2017 at ¶[0008]).  Critically, in view of the amended product-by-process language of claim 16 filed 5/18/2021, it is noted that the claim scope is not limited to only compounds comprising at least one non-consecutive urea amino acid modification, but instead broadly encompasses a broader scope of modified compounds.  Specifically, the terms “peptide-oligourea compound” and “foldamer” are understood to broadly encompass any compound that “comprise at least one substitution of an α-amino acid of the parent peptide sequence with an urea amino acid residue” (see, e.g., Spec. filed 4/19/2017 at ¶[0010]; see also id. at ¶[0035], noting that “[i]n any aspect or embodiment described herein, the compound comprises 1, 2, 3, 4, .... 100 or more” substituted amino acids; see also id. at ¶[0056], noting that “[i]n one aspect, the description provides peptide-oligourea compounds that comprise at least one substitution  (e.g., at least 2, 3, 4, 5, 6, ....... or 20 substitutions) of an amino acid (...) of the parent peptide squence”; see also id. at ¶¶[0080], [0072]-[0074], [00121]-[00132]).  Accordingly, in view of the amendments filed 5/18/2021, the final product actually claimed (see, e.g., MPEP § 2111.04(I)) does not limit the structure of the parent peptide sequence (i.e., modified residues may already be present) and does not limit the structure of the final sequence so produced (which depends on the parent peptide sequence).  
	Regarding “aminourea”, “thiourea”, and “guanidine”, these terms are understood to refer to any moiety that satisfies the structural requirements enumerated in the Specification (see, e.g., Spec. filed 4/19/2019 at ¶¶[0058], [00149]-[00160]), including any moiety encompassed by the enumerated moieties at ¶[00338] (see, e.g., Spec. filed 4/19/2019 at ¶[00338]).  In this context, “monosubstituted” is understood to mean that only one “aminourea”, “thiourea”, or “guanidine” moiety is present on any non-consecutive urea-substituted amino acid residue in the final product.
	“Plurality” is understood to mean “two or more” (see, e.g., Spec. filed 4/19/2017 at ¶[00122]).
	The claim scope is now variable. As amended in the Reply filed 5/18/2021, amended claim 16 now recites:
substituting a plurality of amino acids of the parent peptide or peptidomimetic sequence, wherein
the plurality of amino acids of the parent peptide or peptidomimetic that are substituted (a) are each individually substituted by a residue selected from an aminourea. a thiourea, and a guanidine, (b) are located between the N-terminal amino acid and C-terminal amino acid, and (c) include a replacement of at least one additional residue in the parent peptide or peptidomimetic that is non-consecutive with the other replaced residues
The phrase “the plurality of amino acids of the parent peptide or peptidomimetic that are substituted” contains the adjectival phrase “that are substituted”, and is therefore reasonably understood to refer to and be synonymous with only the set of “plurality of amino acids of the parent peptide or peptidomimetic sequence” that are actively substituted within the “substituting” step.  Furthermore, the reference to “replacement” and “replaced” is reasonably inferred to refer to the same subset of substituted residues.  Accordingly, such amended language does not limit the structure of the “parent peptide or peptidomimetic sequence” identified at the separate “providing” step.  The product-by-process language set forth at the amended “substituting step” only limits substitutions made within that step, but does not limit or refer to any pre-existing substitutions present in the parent sequence “provided” in the “providing” step.  To illustrate this pre-existing substitutions:
A.  If the starting parent peptide was the unmodified sequence HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR, then per the substituting product-by-process step and amended claim 16(a), 16(b), and 16(c), the claim scope would exclude sequences wherein the N-terminal amino acid or C-terminal amino acid were substituted by an aminourea, thiourea, or guanidine residue (see claim 16(b)); in addition, the claim scope would exclude any sequence that did not comprise a replacement of at least one additional residue in the parent peptide or peptidomimetic that was non-consecutive with all other substituted/replaced amino acids (see claim 16(c)).
B.  However, if the starting sequence “provided” was a peptidomimetic peptide having two pre-existing substitutions, such as the sequence HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR, wherein the underlined residues in the initial parent peptidomimetic sequence were pre-existing substitutions by an aminourea, thiourea, or guanidine residue, then upon “substituting a plurality of amino acids” in the parent sequence, the limitation
wherein the plurality of amino acids of the parent peptide or peptidomimetic that are substituted . . . (b) are located between the N-terminal amino acid and C-terminal amino acid...and (c) include a replacement of at least one additional residue in the parent peptide or peptidomimetic that is non-consecutive with the other replaced residues
would remain satisfied by embodiments such as HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR, because the plurality of the parent sequence i.e., “A” and “G”) are all “located between the N-terminal amino acid and C-terminal amino acid”, all such substituted/replaced residues are non-consecutive, and two substitutions is a “plurality” (see, e.g., Spec. filed 4/19/2017 at ¶[00122], defining “plurality” to include “two or more”).  Therefore, depending upon the parent peptide “provided”, the final product actually being claimed may include sequences with modified N- and C-termini, and include sequences lacking non-consecutive modifications in the final product.
C. Furthermore, if the starting sequence “provided” was a peptidomimetic peptide having the sequence HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR, wherein the underlined residues in the initial parent peptidomimetic sequence were pre-existing substitutions by an aminourea, thiourea, or guanidine residue, and in the subsequence “substituting” step, the plurality of amino acids substituted included all remaining unmodified amino acids (i.e., A, G, F, S, V, S, L, G, A, K, F, A, L, and K), then the final sequence would be completely modified.  This situations satisfies the claim limitation 
wherein the plurality of amino acids of the parent peptide or peptidomimetic that are substituted . . . (b) are located between the N-terminal amino acid and C-terminal amino acid...and (c) include a replacement of at least one additional residue in the parent peptide or peptidomimetic that is non-consecutive with the other replaced residues
because the substituted amino acids (i.e., A, G, F, S, V, S, L, G, A, K, F, A, L, and K), are all “located between the N-terminal amino acid and C-final product actually being claimed would include fully modified sequences including sequences with modified at the N- and C-termini, and lacking any non-consecutive modifications within the final product.
Accordingly, as amended in the Reply filed 5/18/2021, the amended product-by-process steps fail to exclude all sequences comprising non-consecutive modifications or modifications at the N- or C- termini.  This is pertinent because the product-by-process language is not pertinent to the “determination of patentability”, which is “based on the product itself” (see, e.g., MPEP § 2113).  Therefore, the product-by-process language is relevant to the extent that it defines a genus of claimed products, and if any of those products encompassed by the pending claim scope are anticipated and/or rendered obvious in view of the prior art, then the claim is rejected “even if those prior art products are made by different processes" (see, e.g., MPEP § 2113).  In sum, if any “parent” peptide can be arbitrarily selected to yield any prior art sequence, then the prior art sequence is within the pending claim scope regardless of whether or not the prior art teaches the unclaimed parent sequence since the unclaimed parent sequence is only a portion of the product-by-process language (see, e.g., MPEP § 2113).
Regarding the “wherein” clause of claim 16, reciting
wherein the -oligourea or foldamer relative to the parent peptide or peptidomimetic. wherein the biological activity is selected from the group consisting of therapeutic effect, stability toward enzymatic, stability, solubility, clearance, affinity for the class B GPCR that interacts with the parent peptide or peptidomimetic, and combinations thereof.
an intended or expected result fully satisfied by any “peptide-oligourea compound or foldamer” that satisfies the product-by-process language set forth in the body of claim 16 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  This is reasonable because such language cannot be deemed a functional limitation because it does not materially correspond to any structure/function teaching set forth in the original specification that would reasonably permit an artisan to identify, a priori, embodiments that would (or would not) satisfy the “wherein” statement.  Accordingly, the “wherein” clause is reasonably understood to be an intended or expected result based upon a comparison with the parent sequence.
	Claims 15, 17-18, and 27 are understood to be limited to non-elected species wherein the parent peptide is a class B GPCR ligand or derivative thereof, including the species enumerated at claim 18).
	At claim 19, “pharmaceutical composition” is interpreted in view of the disclosure at ¶¶[00164]-[00224] of the Specification; the term is broadly understood to encompass any formulation suitable for in vivo or in vitro applications involving living cells, tissues, or organisms.
	Amended claims 23 and 24 are understood to be satisfied by the subgenus of non-elected species of modified sequences of GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌2), because such sequences are “5 or more amino acid” or “4 or more amino acids” in length.
	Claim 22 (now amended to depend from claim 23), is understood to be fully satisfied by all products encompassed by instantly amended claim 16.  All such products necessarily have a “substituted residue” located “at or within 3 amino acids of an amino acid that is responsible for at least one physical property” of either the parent or final peptide.  This is reasonable because all amino acids are understood to be “key”, “important”, or “responsible” for at least physical properties such as molecular weight, hydrodynamic radius, length, etc. 
	Additional claim interpretations are provided below and have specifically been provided under the 35 USC § 112(b) rejections below.  Those interpretations are incorporated into the instant section. 

Information Disclosure Statement
	The IDS filed 2/9/2021 and 6/02/2021 is acknowledged and presently considered.

Claim Objections
Amended claim 16 is objected to because of the following informalities:  
Amended claim 16 contains the phrase
substituting a plurality of amino acids of the parent peptide or peptidomimetic sequence
the plurality of amino acids of the parent peptide or peptidomimetic that are substituted (a) are each individually substituted by a residue selected from an aminourea. a thiourea, and a guanidine, (b) are located between the N-terminal amino acid and C-terminal amino acid, and (c) include a replacement of at least one additional residue in the parent peptide or peptidomimetic that is non-consecutive with the other replaced residues

Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 16, 19, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments filed 5/18/2021. 
The rejection of claims 16, 19, and 22-26 under 35 U.S.C. 103 as being unpatentable over WO2015/024955 A1 (Fremaux et al.; Feb. 26, 2015; cited in previous action) in view of Miller et al. (The class B G-protein-coupled GLP-1 receptor: an important target for the treatment of type-2 diabetes mellitus, International Journal of Obesity Supplements, vol. 4:S9-S13 (2014); hereafter “Miller”; cited in previous action) is withdrawn in view of the amendments filed 5/18/2021.  However, the amendments have necessitated a new and/or revised rejection as set forth below.
Miller et al. in view of WO2015/024955 A1 (Fremaux et al.; Feb. 26, 2015; cited in previous action) and Burgess et al. (Solid Phase Syntheses of Oligoureas, J. Am. Chem. Soc., vol. 119:1556-1564 (1997); hereafter “Burgess”; cited in Action mailed 12/19/2019) is withdrawn in view of the amendments filed 5/18/2021.


New or Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/024955 A1 (Fremaux et al.; Feb. 26, 2015; cited in previous action) in view of Miller et al. (The class B G-protein-coupled GLP-1 receptor: an important target for the treatment of type-2 diabetes mellitus, International Journal of Obesity Supplements, vol. 4:S9-S13 (2014); hereafter “Miller”; cited in previous action). 
Claim interpretation: The applicable claim interpretation has been set forth above, in a separate section, which is incorporated herein. Per MPEP § 2113, although the structure implied by the product-by-process steps have been fully considered, the determination of patentability is see also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Accordingly, the prior art need not teach the unclaimed “parent” sequence or any specific substitution steps set forth within the product-by-process sets, but instead the prior art only needs to anticipate and/or render obvious a single product within the scope of the instantly claimed genus of products.
Regarding claims 16, 19, 22-26, and peptide-oligourea compounds, peptide-oligourea compounds are prior art elements, which were taught, claimed, and disclosed by WO’955 (see, e.g., WO’955 at title, abs, ¶¶[0067], [0069], and claims 1-16).  Specifically, WO’955 teaches and discloses peptide-oligourea “chimeric compounds comprising a polypeptide portion . . . coupled or linked to an oligourea” (see, e.g., WO’955 at ¶¶[002], [007]); wherein such peptide-oligourea compounds 
...comprise at least one substitution of an α-amino acid of the parent peptide sequence with an oligourea 
(see, e.g., WO’955 at ¶[009]; see also id. at ¶¶[00110]-[00111]);  
wherein “at least one substitution” is understood to mean at least 1-100 substitutions because WO’955 teaches that the 
....peptide-oligourea chimeric compound comprises 1, 2, 3, 4, . . . 100, or more . . . urea-substituted amino acids (e.g., amino acid derivatives with N, N’-linked urea bridging unit).... 
(see, e.g., WO’955 at ¶[0020]);
wherein in any chimeric compound embodiment described by WO’955,
...the peptide portion may comprise an α-amino acid sequence corresponding to a biologically active peptide or a fragment thereof. 
(see, e.g., WO’955 at ¶[0046]);
including wherein the biologically active peptide may be a 
...G-protein Coupled Receptor (GPCR) or a fragment thereof. 
(see, e.g., WO’955 at ¶[00128]).  

....contiguous with or covalently linked or joined to at least one of the amino terminus (N’), the carboxyl terminus (C’), within the peptide sequence or a combination thereof. 
(see, e.g., WO’955 at ¶[00135]);
and the description of WO’955
...provides peptide-oligourea chimeric compounds in which oligourea residues replace amino acids in the carboxy terminus, amino terminus, in between the termini or a combination thereof
(see, e.g., WO’955 at ¶[0046]).
In sum, WO’955 establishes that the genus of peptide-oligourea compounds (i) were already known and disclosed in the prior art, (ii) could be applied to any GPCR peptide, and (iii) that such modifications could located at any position of the biologically active GPCR peptide.  The general and expected advantages conveyed by oligourea-based modifications were already known and disclosed in the prior art; specifically, WO’955 is reasonably understood to inform artisans that oligourea-based modifications advantageously render peptides “resistant or wholly immune to peptidase and protease degradation” (see, e.g., WO’955 at ¶[00147]; see also id. at ¶¶[004], [0049]).  Furthermore, WO’955 identifies that such peptide-oligourea compounds “can enhance or improve the beneficial properties of the cognate or parental “natural” peptide (see, e.g., WO’955 at ¶¶[007], [009], [0016]; see also id. at ¶¶[0045]-[0046], discussing parent peptide sequences), and can specifically improve “at least one of potency, specificity, stability, pharmacokinetic (PK) and/or pharmacodynamics (PD) profile or combinations thereof” and that such modified peptides “are resistant or wholly immune to peptidase and protease degradation” (see, e.g., WO’955 at ¶[0049]).  To summarize, WO’955 provides ample motivation and direction that would lead an artisan to modify known GPCR peptides using the disclosed Regarding claims 16, 19, 22-26, and “oligourea” substitutions including urea, thiourea, and guanidine, the phrase oligourea as used by WO’655 is understood to encompass at least a single modified residue (compare WO’955 at ¶¶[007], [009]-[0010] with instant Spec. at ¶[008], noting that 1, 2-ethylene diamine is exemplified in both disclosures as an urea or oligourea residue), wherein each residue may be mono-, di-, or tri-substituted urea, thiourea, and guanidine residues (see, e.g., WO’955 at claims 5, 9, 10; see also id. at ¶[005], discussing individual substitutions at single positions; see also id. at ¶¶[0047], [0049], [0061], [0069], [00112]-[00116], and [00120]).  Therefore, the use of mono-substituted urea, thiourea, and guanidine was explicitly taught in the prior art.   Regarding claim 19 and therapeutic compositions, an artisan would appreciate that peptide-based therapeutics would benefit from such modifications; specifically, WO’955 identifies that the disclosed modifications could be utilized with therapeutics and explicitly claims therapeutic compositions comprising the disclosed chimeric peptide-oligourea compounds and a pharmaceutically acceptable carrier or excipient (see, e.g., WO’955 at abs, ¶¶[002]-[006], [0027], [0050], [00176], [0207], [0210]-[0212], claims 1 and 6).  Regarding claim 25 and the presence of an N,N’ linked substitution, WO’955 identifies that oligoureas are oligomers of amino acids having an N,N’-linked urea bridging unit (see, e.g., WO’955 at ¶¶[002], [007], [0011]-[0012], [0014], [0016]-[0018], [0020], [0022], passim).  Regarding claim 26 and the specific structures of the oligourea units, WO’955 teaches and discloses the same or substantially overlapping genus of structures (compare WO’955 at ¶¶[00119]-[00126] and claims 1, 5, and 9 with instant claim 26, showing substantially identical genera of aminoureas, thioureas, and guanidine structures).  Therefore, in summary, WO’955 reasonably identifies that an overlapping genus of peptide-oligourea see, e.g., WO’955 at ¶¶[007], [00110]-[00111], [0046], claims 1-3; see also discussion above).  Furthermore, an artisan would readily appreciate that such modifications would be expected and predicted to yield and improved GPCR peptide that would have enhanced resistance to proteolytic degradation relative to an unmodified polypeptide (see, e.g., WO’955 at ¶¶[004], [0049], [00147]).
	The prior art of WO’955 differs from the instantly claimed invention as follows: WO’955 does not reduce to practice a chimeric peptide-oligourea compound of a class B G-protein coupled receptor (GPCR) ligand or derivative thereof, as required by the instant claims.
	However, WO’955 does identify that the disclosed invention could be practiced with compounds that bind to target proteins, including wherein the target protein is a G-protein coupled receptor (GPCR) or fragment thereof (see, e.g., WO’955 at ¶[00128], claims 1 and 14).  Therefore, an artisan would readily appreciate that any prior art GPCR ligand could be advantageously modified in the manner described by WO’955 with a reasonable expectation of success since WO’955 is presumed fully enabled (see, e.g., WO’955 at ¶[00128], claims 1 and 14), wherein such modifications would predictably and expectedly yield a modified GPCR sequence with enhanced protease resistance (see, e.g., WO’955 at ¶¶[004], [0049], [00147]).
	Regarding claims 16, 19, 22-26, and a class B GPCR agonist, Miller discloses that the GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR-NH2)  was known in the prior art, and was art-recognized as a class B GPCR agonist (see, e.g., Miller at title, abs, Fig. 1).  Miller informs artisans that a known problem with the natural peptide see, e.g., Miller at S11 at col I to col II at bridging ¶).  Miller further identifies that one known strategy “used to improve plasma half-life” is to make “protease-resistant analogues” (id.; see also id. at abs).  Accordingly, an artisan would readily appreciate the existence of a need for GLP-1 agonists, including GLP-1(7-36)amide, to be modified in a manner that would enhance resistance to peptidase and protease degradation.  Notably, an artisan looking for ways to improve GPCR ligand protease resistance would look to prior art methodologies applicable to GPCR ligands that would reasonably improve protease resistance, which would include the methods disclosed by WO’955 (see, e.g., WO’955 at ¶[00128], claims 1 and 14).  Regarding claims 22-24, all modified GLP-1(7-36)amides within the scope of claim 16 are understood to satisfy claims 22-24, because such sequences comprise five or more amino acids (see, e.g., Miller at title, abs, Fig. 1), and all monosubstituted residues would necessarily be “within 3 amino acids” of an amino acid that is “responsible” at least in part for “at least one physical property of the peptide”, because all amino acids contribute to basic physical properties including molecular weight, hydrodynamic radius, etc.
	In view of the combined teachings of WO’955 and Miller, it would be obvious to arrive at modified derivatives of GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR-NH2), including derivatives such as 
1.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR
2.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR;
or
3.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR.
see, e.g., WO’955 at claims 1-4, 6-7, 9; see also WO’955 at Fig. 5, showing Oligomer 7 and Oligomer 8; see also WO’955 at Fig. 11(a), claim 16).  Such compounds fall with the amended claim scope of instant claim 16 because each compound may be formed by the product-by-process steps recited at instant claim 16 (see, e.g., MPEP § 2113(I).  For example, sequence “1”, “2”, and “3” may be formed by “providing” a parent sequence of 
P1.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR
P2.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR;
or
P3.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR,
respectively; and then simply “substituting [the] plurality of amino acids of the parent or peptidomimetic sequence” required to arrive at sequence “1”, “2”, or “3”, respectively.  Each respective subset of amino acids are necessarily located between the N- and C-terminus, and the substituted residues are non-consecutive with all other replaced/substituted residues exactly as literally required by amended claim 16.  Critically, per MPEP § 2113(I), such product-by-process steps merely define the pending clam scope, but the prior art need not teach the same product-by-process, or any intermediates used in the product-by-process steps presently claimed (see, e.g., MPEP § 2113(I)).  Therefore, if the instant product-by-process language can be reasonably interpreted to yield sequence “1”, “2”, or “3” above, then the pending claim scope comprises all such species implied by the product-by-process language (see, e.g., MPEP § 2113(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least First, the claimed invention is obvious because it is the combination of prior art elements (i.e., a known GLP-1 agonist as taught by Miller; known oligourea modifications) according to known methods of forming peptide-oligourea chimeric compounds as taught by WO’955, to predictably yield a modified GLP-1(7-36)amide peptidomimetic, which would desirably and predictably have one or more advantages identified in the prior art (i.e., enhanced protease resistance, potency, specificity, stability, pharmacokinetic (PK) and/or pharmacodynamics (PD) profile, etc.), and desirably be suitable for use as a GLP-1 agonist in therapeutic formulations; because each component would merely perform its art recognized function as taught and disclosed by the prior art (see, e.g., MPEP §§ 2143(I)(A), (G)).  In addition, or alternatively, the claimed invention is obvious as the use or application of a known technique of forming a peptide-oligourea chimeric compounds having known advantages relative to an unmodified sequence as taught by the art (i.e., enhanced protease resistance, potency, specificity, stability, pharmacokinetic (PK) and/or pharmacodynamics (PD) profile, etc.), to improve another known therapeutic peptide in the exact same way as described by the primary reference to yield predictable results, namely the formation of a modified GLP-1(7-36)amide peptidomimetic desirably and predictably having the advantages identified in the prior art and suitable for use as a GLP-1 agonist in therapeutic formulations (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  No evidence of unexpected results has been set forth on record.
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled for all that is disclosed (see, e.g., MPEP § 2121(I)), including non-preferred embodiments (see, e.g., MPEP § 2123(I)-(II)). Furthermore, it is well-within the ordinary skill in the art to apply the teachings of WO’955 to GPCR peptides exactly as suggested by WO’955 (see, e.g., WO’955 at ¶[00128], claims 1 and 14), including sequences taught in the e.g., Miller). In sum, it is well-within the ordinary skill in the art to modify a known protein in a known manner using known modifications to predictably yield the exact expected and predicted outcome described in the prior art, with a reasonable expectation of success.
	Accordingly, claims 16, 19, and 22-26 are rejected.
Response to Arguments
Applicant’s arguments filed 5/18/2021 with respect to claims 16, 19, and 22-26 as rejected in view of WO’955 and Miller as set forth have been fully considered but are substantially rendered moot in view of the revised grounds of rejection as necessitated by Applicant’s amendments filed 5/18/2021.  Applicant traverses the previous related rejection at pages 13-15 (see, e.g., Reply filed 5/18/2021 at 13-15 at § 1).  Applicable arguments are addressed below.
Applicant recites legal positions at pages 13-14 (see, e.g., Reply filed 5/18/2021 at 13-14 at bridging ¶, 14 at 1st full ¶).  Recitations of case law are neither disputed nor dispositive of the instant facts and evidence of record.
At the final paragraph at page 14 and at page 15, it is the Applicant’s understanding that Applicant is alleging that the previous rejection did not address the product-by-process amendments filed 5/18/2021.  This is not disputed and necessitated the revised rejection set forth above.
It is the Examiner’s understanding that Applicant is alleging that the amendments filed 5/18/2021 render the claimed invention non-obvious in view of WO’955 and Miller (see, e.g., Reply filed 5/18/2021 at 14-15 at bridging ¶, 15 at 1st and 2nd full ¶¶).  As noted in the rejection revised above, this conclusion is incorrect.  It is the Examiner’s understanding in view of the Reply (see id.), that Applicant has erroneously concluded that WO’955 does not read upon the see, e.g., MPEP § 2113(I)).  Accordingly, such assertions are not persuasive and do not reflect US patent law regarding product-by-process language. 
As noted in the claim interpretation section, the product-by-process language is only limiting with regard to the “[t]he structure implied by the process steps” (see, e.g., MPEP § 2113(I)).  However, in the instant claim scope, the “parent” sequence may be arbitrarily selected and may comprise an arbitrarily selected number of pre-existing modifications that may be present at essentially any arbitrarily selected location (see amended claim 16).  Accordingly, if a prior art sequence or obvious variant thereof can be rewritten to satisfy the product-by-process language at amended claim 16, then claim 16 is understood to actually encompass that product (i.e., claim 16 includes all structures implied by the recited product-by-process steps).  As noted in the claim interpretation section, the present language does not exclude non-consecutive modification or N- or C- terminal modifications in the actual product claimed.  Rather, the 
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive. Therefore, the claims are rejected in view of the revised claim rejection.  All revisions were necessitated by Applicant amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16, 19, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. Patent No. 10,398,750 in view of Miller et al. (The class B G-protein-coupled GLP-1 receptor: an important target for the treatment of type-2 diabetes mellitus, International Journal of Obesity Supplements, vol. 4:S9-S13 (2014); hereafter “Miller”).
Claim interpretation: The applicable claim interpretation has been set forth above, and those discussions are incorporated herein.
US’750 claims peptide-oligourea chimeric compounds. Regarding instant claims 16, 19, and 22-26, US’750 claims the genus of peptide-oligourea chimeric compounds comprising N,N’-linked urea bridging units, wherein the chimeric compound may have oligourea portions coupled to both the amino and carboxy termini of a peptide (see, e.g., US’750 at claims 1-4); wherein the oligourea units may be selected from the groups set forth at claims 5 and 8 (compare US’750 at claims 5 and 8 with instant claim 26); and wherein such compounds may be utilized in therapeutic compositions comprising a pharmaceutically acceptable carrier or excipient (compare US’750 at claim 6 with instant claim 19).  As exemplified at claim 10, it is reasonably understood that the claims of US’750 encompass at least the genera of therapeutic peptides having the structure of form [Amino-oligourea portion]-[peptide portion]-[carboxy-oligourea portion] (id. at claims 1-10), wherein the oligourea residue(s) may be selected from monosubstitued urea, thiourea, and guanidine (compare instant claim 16 with US’750 at claims 5-9), and wherein such chimeric compounds may be utilized in pharmaceutical formulations (compare instant claim 19 with US’750 at claim 6).
US’750 differs from the instant claims as follows: US’750 does not specifically claim that the peptide-oligourea compounds claimed include class B GPCR ligands, such as GLP-1(7-36)amide.
Regarding claims 16, 19, 22-26, and a class B GPCR agonist, Miller discloses that the GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR-NH2)  was known in the prior art, and was art-recognized as a class B GPCR agonist (see, e.g., Miller at title, abs, Fig. 1; see also id. at S11 at col I to col II at bridging ¶).  Regarding claims 22-24, all modified GLP-1(7-36)amides within the scope of claim 16 are understood to satisfy claims 22-24, because such sequences comprise five or more amino acids (see, e.g., Miller at title, abs, Fig. 1), and all monosubstituted residues would necessarily be “within 3 amino acids” of an amino acid that is “responsible” at least in part for “at least one physical property of the peptide”, because all amino acids contribute to basic physical properties including molecular weight, hydrodynamic radius, etc.
	In view of the claims of US’750 and combined teachings of Miller, it would be obvious to arrive at modified derivatives of GLP-1 agonist of GLP-1(7-36)amide (i.e., HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR-NH2), including derivatives such as 
1.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR
2.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR;
or
3.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR.
Wherein the underlined portion corresponds to oligourea-substituted portions of GLP-1(7-36) as taught by Miller, in the manner claimed by US’750 (see, e.g., US’750 at claims 1-10; see esp. US’750 at exemplified claimed embodiments at claim 10).  Critically, such compounds fall with the amended claim scope of instant claim 16 because each compound may be formed by the product-by-process steps recited at instant claim 16 (see, e.g., MPEP § 2113(I).  For example, sequence “1”, “2”, and “3” may be formed by “providing” a parental sequence of 
P1.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR
P2.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR;

P3.	HAEGTF‌TSD‌VSS‌Y‌L‌E‌G‌QAAKEFIAWLVKGR,
respectively; and then simply “substituting [the] plurality of amino acids of the parent or peptidomimetic sequence” required to arrive at sequence “1”, “2”, or “3”, respectively.  Each respective subset of amino acids are necessarily located between the N- and C-terminus, and the substituted residues are non-consecutive with all other replaced/substituted residues.  Critically, per MPEP § 2113(I), such product-by-process steps merely define the pending clam scope, but the prior art need not teach the same product-by-process, or any intermediates used in the product-by-process steps presently claimed (see, e.g., MPEP § 2113(I)).  Therefore, if the instant product-by-process language can be reasonably interpreted to yield sequence “1”, “2”, or “3” above, then the pending claim scope comprises such species.  This is pertinent, because US’750 clearly reads upon and claims peptide-oligourea chimeric compounds (see, e.g., US’750 at claims 1-10), which in view of Miller, would reasonably direct artisans to embodiments of GLP-1 agonists having N- and/or C-terminal oligourea modifications, as exemplified at sequences “1”, “2”, and “3” above.
	Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the art, because the instantly claimed invention arises from the simple substitution of a known prior art element (i.e., the GLP-1 agonist taught by Miller) into the patented genus claimed by US’750 to predictably obtain a peptide-oligourea chimeric GLP-1(7-36)amide exactly as suggested by the primary reference (see, e.g., MPEP § 2143(I)(B)).  There is nothing unexpected or surprising about obtaining the exact result expected by substituting a prior art element in place of a generic peptide in the exact manner taught, disclosed, and claimed in an issued patent claim.

	Accordingly, claims 16, 19, and 22-26 are rejected.
Response to Arguments Regarding Revised ODP rejection
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.  Applicant raises a two sentence argument, namely “US Patent No. 10,398,750 relates to the publication Fremaux cited and discussed above. As such, the Applicant respectfully disagrees that the claimed invention is obvious over the combination of cited references for the reasons discussed above” (see, e.g., Reply filed at 17 at 1st ¶).  The arguments being referenced are not clarified (two different § 103 rejections using WO’955 were previously pending).  However, all arguments regarding WO’955 were previously considered and found insufficient to establish patentability.  As noted above, product-by-process limitations need not be taught by the prior art, but rather only any product having the structure implied by the product-by-process limitations. 
Accordingly, such vague arguments have been fully considered but are not persuasive at this time.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 

Conclusion
Claims 16, 19, and 22-26 are rejected.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/            Primary Examiner, Art Unit 1654